Citation Nr: 1524941	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  10-41 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD), claimed as a heart condition.

2.  Entitlement to service connection for a disability of the brain, to include an aneurysm.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from November 5, 2008, to February 5, 2009.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appellant testified before the undersigned during a hearing at the RO in April 2013.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.   The appellant's CAD is unrelated to active military service, other than to tobacco use therein.

2.  The appellant does not have an aneurysm or other disability of the brain due to disease or injury in active military service.


CONCLUSIONS OF LAW

1.  CAD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101, 1103, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2014).

2.  A disability of the brain, to include an aneurysm, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case.  In a February 2009 letter, VA provided pre-adjudication notice to the appellant of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA also fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate his claims and affording him VA examinations.  In its November 2013 remand, the Board found the March 2009 VA examinations inadequate and instructed that new examinations be conducted and new opinions be obtained as to the nature and etiology of any heart and brain disabilities.  For the reasons indicated below, the November 2014 VA examination and opinions were adequate and complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Moreover, during the April 2013 Board hearing, the undersigned explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the appellant and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the appeal.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  However, disability is not considered to have resulted from injury or disease incurred in or aggravated by service if the disability is due to injury or disease attributable to the use of tobacco products during service.  38 U.S.C.A. § 1103(a).

Generally, a "veteran" for VA benefits purposes is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable." 38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d).  "Active military service" is defined by VA law and regulations.  Active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA.  Thus, "an individual seeking VA disability compensation based only on [ACDUTRA] must establish a service-connected disability in order to achieve veteran status and to be entitled to disability compensation benefits."  Donnellan v. Shinseki, 24 Vet.App. 167, 172 (2010).

In this case, the appellant served only on ACDUTRA.  The Board notes that, although CAD and brain disorders are diseases for which service connection is presumed in veterans with 90 days of active service if they manifest within one year of service, see 38 C.F.R. §§ 3.307, 3.309, this presumption does not apply to a claimant whose claim is based on a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  Similarly, although veterans are presumed to be in sound condition at entry into service other than as to defects, infirmities, or disorders noted at the time of such entry under 38 U.S.C.A. § 1111, this presumption of soundness does not apply to a claimant who had only ACDUTRA and who is not otherwise a veteran.  Paulson v. Brown, 7 Vet. App. 466, 471 (1995).

The appellant completed a prescreen medical history report in June 2008, at which time he denied a history of all medical conditions; the only positive response was a history of smoking cigarettes.  His service entrance examination included lab testing in June 2008, which showed high total cholesterol and high LDL cholesterol.  A July 2008 Defense Department document reflects that the appellant, then in the New Jersey National Guard, was ordered to "initial active duty for training" (abbreviated in his orders as "IADT") for completion of advanced individual training.  

The appellant was initially seen at the emergency room on November 28, 2008, which was approximately 23 days into his training.  He was evaluated for chest pain for one week, plus near syncope and shortness of breath.  He was noted to have a past history of high blood pressure and tobacco use (2 ppd for 24 years).  From the emergency room, he was admitted to the intensive care unit ("ICU") for further evaluation.

The appellant underwent a head computed tomography (CT) scan on November 28, 2008.  This test showed a .45 cm aneurysm of the left anterior cerebral artery with calcifications within its wall; no edema and no subarachnoid hemorrhage; no acute bleed or no mass effect.

He then underwent a stress test on December 2, 2008, which revealed a small area of very mild inferoapical left ventricular wall reversible ischemia without dyskinesis.  Next, a cardiac catheterization was performed on December 17, 2008, and this revealed mild nonobstructive CAD.  A December 18, 2008 health record shows that the appellant "was identified as having an EPTS condition."  He was "unable to train[] due to chest pain with exertion.  A diagnosis of chest pain with CAD was made.  A cardiac catherization done on December 17 showed 30 percent eccentric plaque right posterior descending artery of right coronary artery and 10-20 percent plaque of left main artery.  This CAD was found to exist prior to service and not to be service aggravated. 

At discharge from the hospital, it was further noted that the appellant had never experienced this pain prior to the past two weeks.

The appellant was recommended for separation because he did not meet the medical fitness standards for enlistment.  He also completed a report of medical assessment on that date, and marked that his overall health was worse.  The reviewing doctor noted that he had "[n]o other medical issues."

He was then recommended for discharge from service.  In connection with the separation proceedings, the appellant completed a sworn statement declaring that he did not give any information to his recruiter about this condition because he "wasn't awear [sic] of this condition."

As noted, there were two March 2009 VA examinations.  The VA heart examiner reviewed the appellant's history, including his past tobacco use, remarking that the appellant "wants to blame any demonstrated [CAD] on everything else but smoking."  The examiner concluded that the appellant's CAD was "first recognized during his military service."  

The March 2009 VA neurologic examiner found that the appellant "apparently had a history of an aneurysm, non-ruptured."  The assessment was history of aneurysm, asymptomatic.  The examiner concluded that it is was at  least as likely as not that this aneurysm was diagnosed in the service as apparently this occurred in the service.  The examiner found that no further diagnostic testing was warranted, and the appellant was asymptomatic.

The Board found the March 2009 VA examinations inadequate because they did not address the likely time of onset of the disorders or whether the disorders worsened during his ACDUTRA. The Board therefore instructed that new examinations be conducted and new opinions obtained to address whether the appellant's heart disease or brain disorder preexisted entry into service in November 2008, if so, whether heart disease or brain disorder worsened during service, and, if so, whether the worsening was beyond the natural progression of the disease.  As to the heart disease, the Board also instructed that the examiner answer whether, if the heart disease worsened during service beyond the natural progress of the disease, but due to tobacco use, was there nonetheless any degree of worsening that was not attributable to the tobacco use during service.  The examiner was also asked to specifically address the appellant's concern that the stress and rigors of basic training caused his heart disorder to increase in severity.

The December 2014 VA examiner reviewed the VBMS file and examined the appellant.  As to whether the appellant now had or had ever been diagnosed with heart disease, the examiner indicated a diagnosis of CAD in 2009.  The examiner described the appellant's current heart disorder as "insignificant coronary artery disease without clinical ischemic heart disease."

In answer to the question whether the appellant's CAD was at least as likely as not incurred in, caused by, or aggravated by service, the examiner found that it was less likely as not.  His rationale was that there was no known history of CAD or ischemic heart disease prior to service entry, that the clinical condition of 10-20 percent CAD was not worsened beyond its natural progression by service, that the non-significant CAD can be aggravated by tobacco use, that clinically significant CAD narrowing to cause ischemia would be 70 percent, that the CAD narrowing in the appellant had been reported to be only 10-20 percent, that stress and the rigors of basic training did not cause coronary artery narrowing without the presence of additional factors, and that the additional factor causing the CAD was the tobacco use.  He summarized the conclusions as the appellant having insignificant CAD without ischemic heart disease, the coronary narrowing was not caused by "stress and the rigors of basic training," and there is no significant coronary narrowing to cause myocardial ischemia.

The December 2014 VA examiner's opinion as to the etiology of the appellant's heart disease is adequate, complied with the Board's remand instructions, and is of significant probative value.  The examiner answered all of the Board's questions and concluded that the appellant's CAD was unrelated to service because the CAD was not worsened by service, to include the stress and rigors of basic training.  His rationale was that the CAD was non-significant, and such coronary narrowing would not be caused by the stress and rigors of basic training, whereas it could be caused by smoking.  As the VA examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Moreover, his conclusions reflect that the appellant's CAD is unrelated to service, to include on the theory that it was caused or aggravated by the stress and rigors s of basic training.  To the extent that the appellant's CAD was due to tobacco use, this would not constitute disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1103(a).

The only contrary opinion in the evidence is the lay opinion of the appellant.  While laypersons are competent to opine as to some medical matters, the appellant's testimony as to the etiology of his CAD is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The appellant's testimony on this question is thus not competent and the weight of the evidence is therefore against a relationship between the appellant's CAD and his ACDUTRA.

As to whether the appellant now had or had ever been diagnosed with a central nervous system disorder, the December 2014 VA examiner indicated, "No."  The examiner reviewed the appellant's history and noted that he had presented with vague symptoms including dizziness and left sided chest pain, and that there was an unconfirmed clinical diagnosis of 10-20 percent CAD.  He noted that further assessment of "aneurysm" was not performed, and therefore concluded that the clinical diagnosis of aneurysm was unconfirmed.  All neurological examination findings on the December 2014 VA examination were normal.  As to whether there was any evidence of brain disease such as aneurysm at least as likely as not incurred in caused by or aggravated by the stress and rigors of basic training, the examiner found it was less likely than not that the condition claimed was proximately due to or the result of the appellant's service connected condition. The rationale was that there was no evidence of a brain condition such as an aneurysm prior to service entry in 2008 and the stress and rigors of basic training did not cause an aneurysm of the brain.

The December 2014 VA examiner's opinion was adequate and complied with the Board's remand instructions and he answered all of the Board's questions.  The examiner's essential conclusion was that there was never a confirmed aneurysm and that the appellant did not now have an aneurysm or any other brain disorder, as neurological examination was normal.

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 38 U.S.C.A. § 1110 requires the existence of a present disability for VA compensation purposes).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The appellant filed his claim for service connection for aneurysm in February 2009.  In Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013), the Court held that "when the record contains a recent diagnosis of disability prior to a [claimant] filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency."

The Board has considered the diagnosis of aneurysm in service in determining whether he has met the current disability requirement.  The Board has also construed the appellant's claim broadly to include any brain disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  The Board notes that a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").

In this case, the December 2014 VA examiner specifically addressed the in-service diagnosis of aneurysm, noted that the diagnosis was unconfirmed, and concluded that the appellant did not have an aneurysm or any other disorder of the central nervous system.  As the VA examiner based his conclusion on his examination findings and accurate review of the evidence of record, his opinion is entitled to significant probative weight.  Nieves-Rodriguez, 22 Vet. App. at 304.  The medical evidence this reflects that there is no current disability of the brain.  The Board must also consider the lay evidence on this question.  When asked during the Board hearing how the aneurysm noted in service was affecting him and if there was a specific condition for which he was seeking service connection in this regard, the appellant indicated that he experienced severe headaches, maybe a few fainting spells here and there but they usually pass, and he would have to lie down from his headaches.  Hearing Transcript, at 6.  To the extent that this testimony indicates a disability of the brain,  entitlement to compensation under the pertinent statute and regulation requires that a claimant prove the existence of a current disability and that it has resulted from a disease or injury that occurred in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001).  The Veteran did not explicitly relate these symptoms to the in-service aneurysm, but to the extent that he did so implicitly, this is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The weight of the evidence therefore reflects that the appellant does not have a current brain disability that is due to disease or injury, and therefore that he does not have disability due to disease or injury in service. 

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for CAD and a disability of the brain.  The benefit of the doubt doctrine is therefore not for application and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for CAD, claimed as a heart condition, is denied.

Entitlement to service connection for a disability of the brain, to include an aneurysm, is denied.




____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


